Exhibit 99.1 March 29, 2012 Mr. John Ueberroth Chairman of the Board Ambassadors Group, Inc. Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA 99224 Dear Mr. Ueberroth, Bandera Partners is the largest owner of Ambassadors Group. We own over 2.3 million shares about 13% of the company. We believe a costly proxy battle is not in the best interests of Ambassadors Group and its stockholders, and we hope that you can work with Lane Five Partners to reach a mutually agreeable settlement. Barring such a Settlement and subject to our review of the definitive proxy materials from Ambassadors Group and Lane Five, we currently intend to.vote our shares for all three of Lane Five's nominees. Sincerely, /s/ Jefferson Gramm Jefferson Gramm
